DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2018, September 19, 2018 and February 26, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities: “comprising” an electronic component” in the 1st and 2nd line should be "comprising: an electronic component". Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “the functional extension interface” in the last 2 lines should be "the at least one functional extension interface". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the first mounting region" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caubel (US 2016/0130015) in view of Yebka (US 2014/0160655). Re claim 1:	Caubel discloses a flight control device (22, 68, 24 in fig. 1) comprising:	a housing (12 and outside housing of 68 in fig. 1); 	a main control board (24 in fig. 1; para. 0029, 0003) provided in the housing (fig. 1); 	an inertial measurement unit (abstract) provided in the housing and electrically connected to the main control board (para. 0003); and (fig. 1).	Caubel does not explicitly disclose a power management unit provided at the housing and electrically connected to the main control board, wherein the power management unit is fixedly connected to and integrated with the housing as a whole.
	Yebka discloses a power management unit (‘functionality for power management’ in para. 0067) provided at the housing (housing of ‘vehicle’ in para. 0067 or ‘drone’ in para. 0058) and electrically connected to the main control board (‘motherboard’ in para. 0067), wherein the power management unit is fixedly connected to and integrated with the housing as a whole (para. 0067).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control device of Caubel wherein a power management unit provided at the housing and electrically connected to the main control board, wherein the power management unit is fixedly connected to and integrated with the housing as a whole as taught by Yebka, in order to monitor the amount of power remaining in the power source of the unmanned aerial vehicle and also to manage the on and off functionality of the UAV. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 17:	Caubel discloses an unmanned aerial vehicle (everything in fig. 1; para. 0028) comprising: 	a body (10 in fig. 1; para. 0028); and 	a flight control device (22, 68, 24 in fig. 1) mounted at the body, the flight control device including:		a housing (12 and outside housing of 68 in fig. 1); 		a main control board (24 in fig. 1; para. 0029, 0003) provided in the housing (fig. 1); 		an inertial measurement unit (abstract) provided in the housing and electrically connected to the main control board (para. 0003); and 		wherein the main control board, the inertial measurement unit are fixedly connected to and integrated with the housing as a whole (fig. 1).	Caubel does not explicitly disclose a power management unit provided at the housing and electrically connected to the main control board, wherein the power management unit is fixedly connected to and integrated with the housing as a whole.	Yebka discloses a power management unit (‘functionality for power management’ in para. 0067) provided at the housing (housing of ‘vehicle’ in para. 0067; ‘drone’ in para. 0058) and electrically connected to the main control board (‘motherboard’ in para. 0067), wherein the power management unit is fixedly connected to and integrated with the housing as a whole (para. 0067).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle of Caubel 
Re claim 11:	The modified Caubel discloses further comprising: an air guidance plate (22 in fig. 1, 2; para. 0029, 0030) including a heat dissipation channel (channel that surrounds the fins 56 in fig. 3; para. 0034), wherein the air guidance plate is mated with a surface (para. 0030) of the housing (12 and outside housing of 68 in fig. 1) and detachably connected to the housing (fig. 1; para. 0030).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Caubel (US 2016/0130015) in view of Yebka (US 2014/0160655) as applied to claim 1 above, and further in view of Oakley (US 2012/0083945). Re claim 2:	The modified Caubel does not explicitly disclose wherein the housing includes a first cover and a second cover mating with and detachably connected to each other to form an accommodating cavity between the first cover and the second cover for accommodating the main control board and the inertial measurement unit.	Oakley discloses wherein the housing (100 in fig. 3) includes a first cover (101 in fig. 3; para. 0034) and a second cover (102 in fig. 3; para. 0034) mating with and detachably connected to each other (fig. 1, 3; para. 0008) to form an accommodating cavity (interior cavity of 100 in fig. 3) between the first cover and the second cover for accommodating the main control board (114 in fig. 4; para. 0041) and the inertial measurement unit (127 in fig. 4; para. 0049).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle of Caubel wherein the housing includes a first cover and a second cover mating with and detachably connected to each other to form an accommodating cavity between the first cover and the second cover for accommodating the main control board and the inertial measurement unit as taught by Oakley, in order to protect the interior components of the unmanned aerial vehicle from the outside environment and also to allow easy assembly and disassembly.Re claim 3: 	The modified Caubel does not explicitly disclose wherein: the first cover and the second cover each include a connecting hole, the connecting hole of the first cover corresponding to the connecting hole of the second cover, and the first cover and the second cover being fixed together through a connecting piece fitted with the connecting holes; or the first cover and the second cover are fixed together through a snap fitting or an adhesive.	Oakley discloses the first cover (101 in fig. 3; para. 0034) and the second cover (102 in fig. 3; para. 0034) are fixed together through a snap fitting (para. 0008, 0035) or an adhesive.Re claim 4:	The modified Caubel discloses wherein the first cover (22 in fig. 1) includes a mounting region (mounting region at the top of 22 in fig. 1), a shape of the first mounting region matching a shape of the main control board (the shape of the mounting region of 22 matches the shape of 24 in fig. 1), and the main control board being fixed at the first mounting region (fig. 1; para. 0029).   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caubel (US 2016/0130015) and Yebka (US 2014/0160655) in view of Oakley (US 2012/0083945) as applied to claim 2 above, and further in view of Claridge (US 2016/0376004).Re claim 8:	The modified Caubel does not explicitly disclose wherein one side of the second cover that is distal from the first cover includes a receiving portion receiving the power management unit.	Claridge discloses wherein one side of the second cover (right side of 202 in fig. 2) that is distal (fig. 2) from the first cover (222 in fig. 2) includes a receiving portion (receiving portion below 218 in fig. 2) receiving the power management unit (218 in fig. 2 in para. 0052 or which is power management component 318 in para. 0072).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle of Caubel wherein one side of the second cover that is distal from the first cover includes a receiving portion receiving the power management unit as taught by Claridge, in order to hold the power management unit in place and prevent it from being damaged in case the unmanned aerial vehicle goes through any kind of vibration.
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Caubel (US 2016/0130015) in view of Yebka (US 2014/0160655) as applied to claim 1 above, and further in view of Malay (US 2014/0297067).Re claim 15:	The modified Caubel discloses further comprising an electronic component (‘accelerometer’ in the abstract) supported by the main control board (24 in fig. 1; para. 0029, 0003). 	The modified Caubel does not explicitly disclose including at least one functional extension interface, wherein the housing includes a first cover and a second cover mating with and detachably connected to each other, at least one of the first cover or the second cover including an opening at a location corresponding to the at least one functional extension interface to expose the functional extension interface.	Malay discloses including at least one functional extension interface (146 in fig. 2A; para. 0040), wherein the housing includes a first cover (130 in fig. 2A; para. 0034) and a second cover (102 in fig. 2A) mating with and detachably connected to each other (fig. 2A), the second cover including an opening (opening surrounding the 146 in fig. 2A) at a location corresponding to the at least one functional extension interface to expose the functional extension interface (fig. 2A).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle of the modified Caubel including at least one functional extension interface, wherein the housing includes a first cover and a second cover mating with and detachably connected to each other, at least one of the first cover or the second cover including an opening at a location corresponding to the at least one functional extension interface to expose the functional extension interface as taught by Malay, in order to be able to connect the unmanned aerial vehicle to a computer with a USB cable in order to upload or download data.Re claim 16:	The modified Caubel does not explicitly disclose wherein the at least one functional extension interface includes at least one of an SD card slot, a USB interface, or a VGA interface. 	Malay discloses wherein the at least one functional extension interface includes at least one of an SD card slot, a USB interface (146 in fig. 2A; para. 0040), or a VGA interface.
Allowable Subject Matter
Claims 5-7, 9, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 5 (“wherein: the mounting region is a first mounting region; and the first cover further includes a second mounting region, a shape of the second mounting region matching a shape of the inertial measurement unit, and the inertial measurement unit being provided at the second mounting region”) in combination with all of the limitations of the base claim and any intervening claims, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination. 
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 9 (“further comprising: an electrical connector supported by the main control board, wherein: the receiving portion includes a through-hole corresponding to the electrical connector, the power management unit includes a socket on a side of the power management unit that faces the receiving portion, and the socket is electrically connected to the electrical connector via the through-hole, such that the power management unit is in electrical connection with the main control board”) in combination with all.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 10 (“the power management unit includes two flanges provided at two opposite ends of the power management unit and mounted on two opposite sides of the receiving portion, respectively, the two flanges extend in a same direction, and the two flanges are detachably connected to the second cover”) in combination with all of the limitations of the base claim and any intervening claims, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 12 (“wherein: the housing includes a receiving portion for receiving the power management unit and provided on a surface of the housing, the air guidance plate includes a recess corresponding to the receiving portion, an accommodating cavity for accommodating the power management unit is formed by the recess and the receiving portion, and the heat dissipation channel is in communication with the accommodating cavity”) in combination with all of the limitations of the base claim and any intervening claims, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0221683 – is considered pertinent because this application describes an unmanned aerial vehicle with an inertial measurement unit and a controller and sensors. 
US 2016/0376000 – is considered pertinent because this application describes an unmanned aerial vehicle with a controller, sensors and a payload.
US 2016/0327950 – is considered pertinent because this application describes a flying digital assistant with flight control and sensors, camera and microphone.
US 10,054,939 - is considered pertinent because this patent descrives an unmanned aerial vehicle with rotary wings that is guided by GPS and can be launched in a variety of different ways.
US 2010/0271199 - is considered pertinent because this application describes an autonomous sensing module with sensors, a controller and a power management unit.
US 2018/0203492 - is considered pertinent because this application describes a portable electronic device with a battery pack, a processor, power manage unit, printed circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Monday – Friday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835February 25, 2021


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835